Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 1 of 13 Page ID #:701

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 18-5724 PSG (FFMx)                                       Date   January 9, 2019
 Title          Ashley Judd v. Harvey Weinstein




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order GRANTING Defendant’s motion to dismiss

        Before the Court is Defendant Harvey Weinstein’s (“Defendant”) motion to dismiss. See
Dkt. # 30 (“Mot.”). Plaintiff Ashley Judd (“Plaintiff”) has opposed this motion, see Dkt. # 39
(“Opp.”), and Defendant replied, see Dkt. # 46 (“Reply”). The California Women’s Law Center
has filed an amicus curiae brief in support of Plaintiff. See Dkt. # 42 (“CWLC Br.”). The Court
finds the matter appropriate for decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-
15. After considering the moving papers, the Court GRANTS Defendant’s motion to dismiss.

I.       Background

         A.      Factual History

        As the Court extensively recounted the allegations underlying this case in its previous
order, it repeats only those necessary for deciding the current motion. See September 19, 2018
Order, Dkt. # 19 (“Sept. 19 Order”).

       Defendant is a well-known Hollywood producer who co-founded the film company
Miramax. See First Amended Complaint, Dkt. # 26 (“FAC”), ¶¶ 9–12. Plaintiff is a prominent
actor. In around late 1996 or early 1997, when she was “in her twenties and still a relative
newcomer to Hollywood,” Defendant invited her to a breakfast meeting at the Peninsula Hotel in
Beverly Hills. Id. ¶ 24. The meeting was ostensibly to discuss potential film roles and to “build
her professional profile,” given that Defendant “had connections with successful film-makers
and others involved in the casting of movies.” Id.

       Plaintiff alleges that such “general” meetings are common in Hollywood and are a form
of business development, allowing the development and expansion of “professional relationships


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 13
Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 2 of 13 Page ID #:702

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 18-5724 PSG (FFMx)                                Date   January 9, 2019
 Title          Ashley Judd v. Harvey Weinstein

between actors and studio executives, producers, or casting directors over the long term.” Id.
¶ 25. These meetings, which “involve less-established talent who have a toehold in the industry
but are not so firmly established that work presumptively finds them,” are “inherently
evaluative,” with the studio executive, producer or casting director considering whether the actor
is “qualified.” Id. They may lead to film roles down the road or may provide “opportunities for
mentorship between established influencers who control access to opportunities and up-and-
coming talent who seek guidance and access to those opportunities.” Id.

        When Plaintiff arrived for her meeting with Defendant, she was directed to his hotel
room. Id. ¶ 26. Assuming the meeting was to occur there, she went to the room. Id. When
Plaintiff arrived at the hotel room, she alleges that Defendant “appeared in a bathrobe, and,
instead of discussing film roles, asked if he could give her a massage.” Id. ¶ 27. Plaintiff
refused. Id. She alleges that Defendant then “asked her to help him pick out clothes and to
watch him shower.” Id. Again, she refused. Id. Plaintiff alleges that she believed that
Defendant intended to physically assault her. Id. “[D]esperate to escape without angering a man
who had the ability to end her budding career,” Plaintiff engaged in what she calls a “mock
bargain” with Defendant, “suggesting that she would consider letting him touch her only if she
won an Academy Award in one of his films.” Id. Defendant allegedly responded: “[W]hen you
get nominated,” but Plaintiff held firm, saying “No, when I win.” Id. She then fled the scene.
Id. Plaintiff alleges that Defendant continued to “lord that traumatic moment” over her, telling
her at several public Hollywood events that he “still remembered their ‘little deal.’” Id. ¶ 29.

        About a year after the hotel room encounter, Plaintiff was involved in serious discussions
to play a major role in the Lord of the Rings trilogy of films, which were to be directed by Peter
Jackson. Id. ¶ 30. However, Plaintiff did not end up being cast in the films, and she alleges that
for years she did not know the reason why. See id. ¶ 37. The truth came to light in 2017 when
Jackson revealed in a public interview that Defendant had told him during the casting process
that Plaintiff was “a nightmare to work with and [that he] should avoid [her] at all costs.”
Id. ¶ 32. In a later public statement, Jackson further revealed that Defendant had told Jackson
that he had had “bad experiences” with Plaintiff in the past. Id. Plaintiff alleges Defendant’s
statements to Jackson were false and that absent them, she would have been cast in the Lord of
the Rings films. See id. ¶ 34.

         B.      Procedural History

        Plaintiff filed this case in Los Angeles Superior Court, bringing claims against Defendant
for (1) defamation; (2) sexual harassment in professional relationships, Cal. Civ. Code § 51.9;


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                          Page 2 of 13
Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 3 of 13 Page ID #:703

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-5724 PSG (FFMx)                                   Date   January 9, 2019
 Title          Ashley Judd v. Harvey Weinstein

(3) intentional interference with prospective economic advantage; and (4) violation of
California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq. See
Complaint, Dkt. # 1-1. Defendant removed the case to this Court on the basis of diversity of
citizenship and then moved to dismiss the complaint in its entirety for failure to state a claim
under Federal Rule of Civil Procedure 12(b)(6). See Sept. 19 Order at 4.

        The Court granted the motion to dismiss in part and denied it in part. See generally id. It
found that Plaintiff had adequately stated a claim for defamation, intentional interference with
prospective economic advantage, and violation of the UCL. See id. at 8–11, 14–15. But the
Court granted Defendant’s motion to dismiss the sexual harassment claim under California Civil
Code § 51.9, finding that Plaintiff had not adequately alleged that her relationship with
Defendant was covered by the statute. See id. at 11–14. The Court granted leave to amend to
give Plaintiff an opportunity to add additional allegations sufficient to make this showing. See
id. at 15.

       Plaintiff filed her First Amended Complaint (“FAC”), which includes further details
about the nature of her relationship with Defendant. See generally FAC. Defendant now moves
to dismiss only the sexual harassment claim, arguing that the allegations in the FAC are still
insufficient to state a claim. See generally Mot.

II.      Legal Standard

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must “contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). In assessing the adequacy of the complaint, the court must accept all pleaded facts as
true and construe them in the light most favorable to the plaintiff. See Turner v. City & Cty. of
San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015); Cousins v. Lockyer, 568 F.3d 1063, 1067
(9th Cir. 2009). The court then determines whether the complaint “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
678. However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Id. Accordingly, “for a complaint to survive a motion to
dismiss, the non-conclusory factual content, and reasonable inferences from that content, must
be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572
F.3d 962, 969 (9th Cir. 2009) (internal quotation marks omitted).




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 3 of 13
Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 4 of 13 Page ID #:704

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
    Case No.     CV 18-5724 PSG (FFMx)                                         Date   January 9, 2019
    Title        Ashley Judd v. Harvey Weinstein

III.        Discussion

      As explained above, Defendant’s motion challenges only Plaintiff’s claim for sexual
harassment under § 51.9 of the California Civil Code.1 However, this statute was recently
amended, and Plaintiff argues that the amendment should apply retroactively. See Mot.
15:7–16:19. Accordingly, before delving into the merits of Defendant’s arguments, the Court
must determine which version of the statute applies.

            A.     Retroactivity of the 2018 Amendment to § 51.9

                   i.     The 2018 Amendment

       In its order addressing Defendant’s motion to dismiss the initial complaint, the Court
interpreted the version of § 51.9 that was in effect from 2000–2018. See Sept. 19 Order at
11–14. That version provided, in relevant part:

            (a) A person is liable in a cause of action for sexual harassment under this section
            when the plaintiff proves all of the following elements:

                   (1) There is a business, service, or professional relationship between the
                   plaintiff and defendant. Such a relationship may exist between a plaintiff
                   and a person, including, but not limited to, any of the following persons:

                          (A) Physician, psychotherapist, or dentist . . . .

                          (B) Attorney, holder of a master's degree in social work, real estate
                          agent, real estate appraiser, accountant, banker, trust officer,
                          financial planner loan officer, collection service, building contractor,
                          or escrow loan officer.

                          (C) Executor, trustee, or administrator.


1
 The Court makes clear that it is not determining whether Plaintiff was sexually harassed in the
colloquial sense of the term. The only question presented by the current motion is whether the
harassment that Plaintiff allegedly suffered falls within the scope of the California statute that
she has sued under.

CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                 Page 4 of 13
Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 5 of 13 Page ID #:705

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
    Case No.     CV 18-5724 PSG (FFMx)                                         Date   January 9, 2019
    Title        Ashley Judd v. Harvey Weinstein

                          (D) Landlord or property manager.

                          (E) Teacher.

                          (F) A relationship that is substantially similar to any of the above.

Cal. Civ. Code § 51.9 (2000–2018 version) (the Court has omitted the other elements for
purposes of this discussion).

       However, on September 30, 2018, after the Court issued its previous order, the California
Legislature enacted an amendment to § 51.9, which went into effect on January 1, 2019. See
2018 Cal. Legis. Serv. Ch. 951. Relevant to this motion, the amendment added five additional
examples of individuals with whom a relationship covered by the statute might exist: investors,
elected officials, lobbyists, and—most relevant here—directors and producers.2 See id. Plaintiff

2
    The relevant part of the statute now reads:

            (a) A person is liable in a cause of action for sexual harassment under this section
            when the plaintiff proves all of the following elements:

                   (1) There is a business, service, or professional relationship between the
                   plaintiff and defendant or the defendant holds himself or herself out as
                   being able to help the plaintiff establish a business, service, or
                   professional relationship with the defendant or a third party. Such a
                   relationship may exist between a plaintiff and a person, including, but not
                   limited to, any of the following persons:

                          (A) Physician, psychotherapist, or dentist . . . .

                          (B) Attorney, holder of a master's degree in social work, real estate
                          agent, real estate appraiser, investor, accountant, banker, trust
                          officer, financial planner loan officer, collection service, building
                          contractor, or escrow loan officer.

                          (C) Executor, trustee, or administrator.

                          (D) Landlord or property manager.

CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                 Page 5 of 13
Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 6 of 13 Page ID #:706

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-5724 PSG (FFMx)                                    Date    January 9, 2019
 Title          Ashley Judd v. Harvey Weinstein

argues that this amendment, which explicitly provides that relationships with producers like
Defendant may be covered by § 51.9, should be applied retroactively to her claims. See Mot.
15:7–16:19.

                 ii.    Legal Standard

       The California Civil Code explicitly provides that “[n]o part of [the Code] is retroactive,
unless expressly so declared.” See Cal. Civ. Code § 3. Accordingly, California courts apply
statutes retroactively only when there is either “express language or clear and unavoidable
implication from the California Legislature.” Myers v. Philip Morris Cos., 28 Cal. 4th 828, 840
(2002). However, both California courts and the Ninth Circuit have recognized that legislation
that merely clarifies, and does not modify, existing law “is not subject to any presumption
against retroactivity and is applied to all cases pending as of the date of its enactment.” ABKCO
Music, Inc. v. LaVere, 217 F.3d 684, 689 (9th Cir. 2000); see also W. Sec. Bank v. Superior
Court, 14 Cal. 4th 232, 243 (1997) (“[A] statute that merely clarifies, rather than changes,
existing law does not operate retrospectively even if applied to transactions predating its
enactment.”).

       Plaintiff does not argue that the Legislature explicitly or implicitly provided that the
amendment should apply retroactively. Instead, she argues that the amendment to § 51.9 that
took effect on January 1, 2019 and explicitly provides that relationships with producers can be
covered by the statute, merely clarified the existing scope of the statute and therefore should be
applied to her claims. See Mot. 15:7–16:19.




                        (E) Teacher.

                        (F) Elected official.

                        (G) Lobbyist.

                        (H) Director or producer.

                        (I) A relationship that is substantially similar to any of the above.

Cal. Civ. Code § 51.9 (2019– version) (provisions added by the amendment in bold).

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 6 of 13
Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 7 of 13 Page ID #:707

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.    CV 18-5724 PSG (FFMx)                                Date    January 9, 2019
    Title       Ashley Judd v. Harvey Weinstein


                 iii.   Discussion

        Plaintiff’s argument that the amendment was a mere clarification centers around a
sentence in the bill analysis that states that the “explicit mention” of producers and the other
categories of individuals added by the amendment “is almost certainly declaratory of existing
law.”3 See Bill Analysis for Senate Bill 224, Dkt. # 31-2 (“Bill Analysis”). But whatever value
legislative history documents might have in statutory interpretation when they are created by the
Legislature that enacted a statute, the views of the 2018 Legislature on the meaning of a statute
enacted in 1999 are surely entitled to even less weight. Statutory interpretation is the province of
the judiciary, not the legislature. As such, the California Supreme Court has recognized that “a
legislative declaration of an existing statute’s meaning is but a factor for a court to consider and
is neither binding nor conclusive in construing the statute.” McClung v. Emp’t Dev. Dep’t, 34
Cal. 4th 467, 473 (2004). Ultimately, the Court must make its own determination as to whether
the amendment clarified or modified the statute. W. Sec. Bank, 15 Cal. 4th at 244.

        Taking its own look at the amendment, the Court concludes that it modified, rather than
clarified, the scope of § 51.9. Producers, directors, elected officials, investors, and lobbyists
differ in many ways from the categories of individuals that were listed in the prior version of the
statute. As the Court noted in its previous order, many of the categories of individuals listed in
the prior version of the statute, such as accountants, attorneys, and physicians, clearly fall into
the overarching category of providers of professional services. See Sept. 19 Order at 12. And
while some of the enumerated categories, such as teachers, may not commonly be described as
providers of professional services, the relationships of trust and confidence common to their
positions bear obvious similarities to attorney-client or physician-patient relationships. See id.
The Court believes that the relationships producers and directors commonly engage in are
qualitatively different than those common to the categories of individuals listed in the prior
version of § 51.9. Indeed, the Court previously held as such in determining that Plaintiff’s
relationship with Defendant, a producer, was not covered by the statute. See Sept. 19 Order at
14. For these reasons, the Court concludes that amendment’s explicit inclusion of producers
expanded the reach of § 51.9 rather than merely clarifying it. Consequently, the amendment
cannot be applied to Plaintiff’s claims. See Myers, 28 Cal. 4th at 840.



3
 Defendant’s unopposed request for judicial notice of the bill analysis is GRANTED.
See Dkt. # 31.

CV-90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 7 of 13
Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 8 of 13 Page ID #:708

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-5724 PSG (FFMx)                                Date   January 9, 2019
 Title          Ashley Judd v. Harvey Weinstein

         Plaintiff argues that even if the Court finds that the amendment modified the statute, it
should still view the statements in the bill analysis as evidence that the previous version of the
statute covered producers like Defendant. See Mot. 16:7–19. But given the circumstances, the
Court believes that the statement that the amendment merely codified existing law has little
persuasive value. The amendment explicitly added producers, directors, and elected officials to
the statute shortly after an outpouring of sexual harassment and assault allegations against
individuals in these categories. The bill analysis explicitly references some of these allegations.
See Bill Analysis at 5–6 n.1–4. The authors of the bill analysis had every reason to portray the
previous version of § 51.9 as already encompassing these categories of individuals so that
victims of harassment that took place prior to the amendment could get relief under the statute.
But the fact that the Legislature found it necessary to amend the statute to explicitly include
producers and others is evidence that it may have had some doubts as to whether these
relationships were covered by existing law. While the 2018 Legislature almost certainly hoped
that the prior version of § 51.9 covered harassment by producers, its statement in the bill
analysis, which under the circumstances may have been colored by wishful thinking, is entitled
to little weight in interpreting what the statute meant when it was enacted in 1999. Accordingly,
the Court will not rely on it in interpreting the scope of the previous version of § 51.9.

         B.      Whether Plaintiff’s Relationship with Defendant Is Covered by § 51.9

        Having decided that the 2018 amendment to § 51.9 does not apply, the Court turns to the
question of whether Plaintiff’s relationship with Defendant was covered by the prior version of
the statute.

       As discussed above, § 51.9 provides that a plaintiff bringing a claim under the statute
must show that she was in a “business, service, or professional relationship” with the defendant.
See Cal. Civ. Code § 51.9(a)(1) (2000–2018 version). It then elaborates that “[s]uch a
relationship may exist between a plaintiff and a person, including but not limited to, any of the
following persons,” going on to list twenty specific categories of individuals as well as
individuals with “a relationship substantially similar to any of the above.” See id.

        Plaintiff makes two arguments for why her relationship with Defendant was covered by
the statute. First, she argues that she does not need to show that her relationship with Defendant
was substantially similar to one of the listed relationships to state a claim. See Opp.
10:20–12:18. Second, she argues that her relationship with Defendant nonetheless was
substantially similar to the listed relationships. See Opp. 13:1–15:4. The Court addresses each
argument in turn.


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 8 of 13
Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 9 of 13 Page ID #:709

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
    Case No.    CV 18-5724 PSG (FFMx)                                   Date   January 9, 2019
    Title       Ashley Judd v. Harvey Weinstein

                 i.     The Meaning of “Business, Service, or Professional Relationship”

       Plaintiff first argues that the Court should read § 51.9 to provide that an individual can be
in a “business, service, or professional relationship” covered by the statute even if that
relationship is not substantially similar to one of the twenty listed examples. See Mot.
10:20–12:18. The Court agrees with this proposition in principle. By stating that a business,
service, or professional relationship “may exist between a plaintiff and a person, including, but
not limited to, any of the following persons: [going on to list the twenty examples as well as
relationships that are “substantially similar” to them],” Cal. Civ. Code § 51.9(a)(1) (emphasis
added), the statute contemplates that a plaintiff can be in a business, service, or professional
relationship even if that relationship is not substantially similar to one of the listed examples.
But this only begs the question of what the phrase “business, service, or professional
relationship” means in the statute.

        Plaintiff argues that the terms should be given their natural meaning, such that any
relationship that could be described as “business, service, or professional” would be covered by
§ 51.9. See Mot. 11:19–23. But in context, the Court finds this reading implausible for reasons
that are relevant to this case. In its order dismissing the § 51.9 claim in the original complaint,
the Court found that Plaintiff’s allegation that she met with Defendant “ostensibly to discuss
potential roles in films” demonstrated that she “was not seeking professional services from
Defendant but rather employment as an actor.” See Sept. 19 Order at 12–13. Giving the terms
“business, service, or professional” their common meanings would encompass relationships
formed for the purposes of seeking employment—what the Court called prospective employee
relationships—as such relationships could surely be described as “business” or “professional” in
the colloquial sense of the terms. As such, the Court agrees with Plaintiff that the common
meaning of the terms would encompass her relationship with Defendant. However, adopting
this common-meaning construction would run counter to language in the preamble of the bill
that enacted § 51.9 and to how the statute has been uniformly understood in the decades since its
enactment.

       As the Court noted in its previous order, the uncodified preamble4 of the bill that enacted
§ 51.9 states: “the Legislature finds and declares that sexual harassment occurs not only in the
workplace, but in relationships between providers of professional services and their clients.”
1994 Cal. Legis. Serv. ch. 710, S.B. 612, § 1. This statement clearly contrasts harassment in

4
  While the preamble was not codified, it is not legislative history because it is part of the bill
that was passed by the Legislature and signed by the Governor.

CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 9 of 13
Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 10 of 13 Page ID #:710

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-5724 PSG (FFMx)                                 Date    January 9, 2019
 Title          Ashley Judd v. Harvey Weinstein

relationships covered by § 51.9 with harassment in employment relationships, strongly
suggesting that the latter is not covered by the statute. Along these lines, the California Supreme
Court has quoted this preamble in describing § 51.9 as “deal[ing] with sexual harassment in
certain professional relationships outside the workplace.” Hughes v. Pair, 46 Cal. 4th 1035,
1044 (2009) (emphasis original).

       Plaintiff argues that an uncodified preamble “cannot be invoked to negate a statute’s
unambiguous terms.” See Mot. 11:22–23 (citing Yeager v. Blue Cross of Cal., 175 Cal. App. 4th
1098, 1103 (2009); Chambers v. Miller, 140 Cal. App. 4th 821, 825–26 (2006)). But
“statements of purpose in a statute’s preamble can be illuminating if a statute is ambiguous.”
Yeager, 175 Cal. App. 4th at 1103. The Court concludes that the terms “business” and
“professional”—which are not defined in the statute—are ambiguous in context and that the
preamble provides strong evidence that they do not extend the reach of the statute to
relationships centering around employment. This reading comports with how the statute has
been uniformly understood in the decades since its enactment. Plaintiff has not identified any
case where § 51.9 was applied to harassment of an employee or prospective employee. And an
interpretation of the statute that excludes relationships centering around employment makes
sense in light of the twenty examples explicitly listed in the statute such as attorneys, physicians,
teachers, and landlords. See Cal. Civ. Code § 51.9 (2000–2018 version). As the Court
previously held, none of the categories of individuals listed in the statute commonly form
relationships similar to the those that exist between employers and employees or prospective
employees. See Sept. 19 Order at 12–13.

        In short, the Court agrees with Plaintiff that § 51.9’s reference to “business, service, or
professional relationship[s] . . . including, but not limited to,” the examples listed could in
principle extend the statute to relationships that would not strictly be considered professional
service relationships or “substantially similar” to one of the listed examples. But see Hughes, 46
Cal. 4th at 1044 (“[T]he Legislature enacted [§ 51.9] to address relationships between providers
of professional services and their clients.” (cleaned up)). But it concludes that whatever the
limits of the statute, it does not apply to relationships that center around employment.

      Having reached this conclusion, the Court turns to Plaintiff’s alternative argument that
she was nonetheless covered by § 51.9 because her relationship with Defendant was not one of
prospective employment and was instead “substantially similar” to one of the listed examples.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 10 of 13
Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 11 of 13 Page ID #:711

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-5724 PSG (FFMx)                                 Date   January 9, 2019
 Title          Ashley Judd v. Harvey Weinstein

                 ii.    Whether Plaintiff’s Relationship with Defendant Was Covered by the
                        Statute

        Section 51.9 lists twenty examples of individuals with whom relationships covered by the
statute could exist, ranging from physicians and attorneys to teachers and collection services.
See Cal. Civ. Code § 51.9(a)(1) (2000–2018 version). It then provides that “[a] relationship that
is substantially similar to any of the above” is also covered. Id. § 51.9(a)(1)(F).

        As the Court previously recognized, many of the categories of individuals listed in the
statute clearly fall into the category of providers of professional services. Sept. 19 Order at 12.
Others, like teachers, “might not be considered providers of professional services as the phrase is
used in common parlance. But their relationships with students, which often put them in
positions of trust or confidence and involve ongoing interactions rather than one-off
transactions, bear obvious similarities to the relationships that physicians have with their patients
or those that attorneys have with their clients.” Id. However, the Court acknowledges that other
examples listed in the statute do not neatly fall into these categories. Collection services are
listed in the statute but are not normally seen as providing professional services to those from
whom they collect debts. See Cal. Civ. Code § 51.9(a)(1)(B) (2000–2018 version). And, as
Plaintiff points out, while real estate appraisers are listed in the statute, they normally engage in
one-off transactions rather than forming more permanent relationships. See id.

        Citing these differences, Plaintiff argues that “there has to be some other link between the
enumerated relationships to make them similar to one another.” See Mot. 13:10–13. But having
made this statement, she fails to put forth a theory of what this link is. Perhaps this is not
surprising. Attempting to divine a hidden thread that ties the twenty listed examples together
may be an exercise in futility. While there are several factors common to many of the
examples—such as the fact that many are service providers or the fact that the relationships they
enter into often have a degree of permanence or put the parties in positions of trust or
confidence—there may simply not be one single element that applies to each and every example.
Some of the listed examples might just be products of specific incidents or hypotheticals on the
minds of the drafters when the statute was first enacted, almost twenty-five years ago.

        Having failed to identify a link between the examples, Plaintiff takes a different tack,
making further arguments for why her relationship was a “business” relationship, covered by
§ 51.9(a)(1). She contends that while “a chance social meeting—alone and without more—may
not rise to the level of civil harassment,” her relationship with Defendant is covered by the
statute because “[Defendant] sought her out” for a meeting on the pretense that “they would


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 11 of 13
Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 12 of 13 Page ID #:712

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-5724 PSG (FFMx)                                  Date   January 9, 2019
 Title          Ashley Judd v. Harvey Weinstein

‘discuss potential roles in films’ which could ‘build her professional profile.’” See Mot.
13:25–14:2 (quoting FAC ¶ 24). She maintains that she “understood the meeting to be a
‘business meeting’” and that although potential future roles could be discussed, it “was not a ‘job
interview’ for work at [Defendant’s] company or even for work on ‘a particular role.’” See id.
14:7–11 (quoting FAC ¶¶ 24–25). She points to her appearance in the 1995 Miramax film
Smoke in support of her contention that the meeting was a continuation of her previous business
relationship with Defendant. See Mot. 14:2–5. And she makes one explicit attempt to tie her
relationship to the examples listed in § 51.9 by alleging that such “general” meetings are
“inherently evaluative, with the studio executive, producer or casting director controlling the
work and considering—like a banker or a loan officer—whether the actor is ‘qualified.’”
FAC ¶ 25. But the Court finds the allegations insufficient to give rise to a plausible inference
that the harassment she allegedly suffered at Defendant’s hands falls within the scope of § 51.9,
whether as a “business” relationship under § 51.9(a)(1) or as a relationship “substantially
similar” to one of the listed examples under § 51.9(a)(1)(F).

        At bottom, whether Plaintiff’s meeting with Defendant was a job interview, or simply a
“business development” meeting that she believed could lead to film roles down the road, see
FAC ¶ 25, the Court cannot escape the conclusion that her relationship with Defendant
fundamentally centered around employment or potential employment. As the Court has
explained above, it does not believe that § 51.9 covers employment or potential employment
relationships. For this reason, Plaintiff’s attempt to describe the relationship as substantially
similar to one with a banker and loan officer because her meeting with Defendant “was
inherently evaluative” falls flat. The statute cannot reach all relationships where individuals
engage in meetings that are “inherently evaluative,” because job interviews are also inherently
evaluative, and job interviews fall outside the scope of the statute. In sum, Plaintiff’s
relationship with Defendant was qualitatively different than any of the twenty examples listed in
§ 51.9, and, as best the Court can tell, qualitatively different than any context in which the statute
has been previously applied. For this reason, the Court concludes that she cannot state a claim
for a violation of § 51.9.

        Plaintiff argues that whether her relationship with Defendant was substantially similar to
the listed examples is a factual question to be decided at a later stage. See Mot. 14:23–15:4. In
support, she cites to C.R. v. Tenet Healthcare Corp., 169 Cal. App. 4th 1094, 1106 (2009). But
as the Court explained in its previous order, Tenet Healthcare is readily distinguishable. There,
the plaintiff had alleged that a relationship with a certified nurse assistant was covered by the
statute because the nurse assistant “had responsibilities that were substantially similar to those
provided by a physician.” Id. The court concluded that the plaintiff “had alleged sufficient


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                             Page 12 of 13
Case 2:18-cv-05724-PSG-FFM Document 51 Filed 01/09/19 Page 13 of 13 Page ID #:713

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
    Case No.    CV 18-5724 PSG (FFMx)                                 Date   January 9, 2019
    Title       Ashley Judd v. Harvey Weinstein

facts” to show that the certified nurse assistant fell within the scope of § 51.9 and that his “exact
duties and his relationship with women who were patients [could] be fully litigated in a summary
judgment proceeding or trial.” Id. at 1106–07. In contrast, Plaintiff has not alleged facts
sufficient to give rise to a plausible inference that her relationship with Defendant was
substantially similar to one of the twenty examples. See Iqbal, 556 U.S. at 678. As explained
above, the mere fact that her meeting with Defendant was “inherently evaluative” is not enough.

      For these reasons, the Court concludes that the allegations in the FAC fail to state a claim
upon which relief under California Civil Code § 51.9 can be granted. Accordingly, it GRANTS
Defendant’s motion to dismiss.5

IV.         Leave to Amend

       Whether to grant leave to amend rests in the sound discretion of the trial court. See Bonin
v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). The Court considers whether leave to amend
would cause undue delay or prejudice to the opposing party, and whether granting leave to
amend would be futile. See Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355
(9th Cir. 1996). Generally, dismissal without leave to amend is improper “unless it is clear that
the complaint could not be saved by any amendment.” Jackson v. Carey, 353 F.3d 750, 758 (9th
Cir. 2003).

       Having previously granted Plaintiff an opportunity to amend, the Court concludes that
any further amendment would be futile. Accordingly, leave to amend is DENIED, and
Plaintiff’s claim under California Civil Code § 51.9 is DISMISSED with prejudice.

V.          Conclusion

       For the foregoing reasons, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s
claim under California Civil Code § 51.9 with prejudice. Leave to amend is DENIED.

      Plaintiff may proceed on her claims for defamation, intentional interference with
prospective economic advantage, and violation of the UCL.

            IT IS SO ORDERED.


5
    The Court does not reach Defendant’s other arguments for dismissal.

CV-90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 13 of 13
